UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                            FILED
--------------------------------------------------------------------X                   CLERK
BASIL SEGGOS, as Commissioner of the New York                                  8/5/2019 12:51 pm
State Department of Environmental Conservation and
Trustee of New York State’s Natural Resources, and                                U.S. DISTRICT COURT
THE STATE OF NEW YORK,                                                       EASTERN DISTRICT OF NEW YORK
                                                                                  LONG ISLAND OFFICE
                                   Plaintiffs,                          ORDER
                                                                        17-CV-2684 (SJF)(ARL)
                 - against-

THOMAS DATRE, JR., CHRISTOPHER GRABE,
5 BROTHERS FARMING CORP., DAYTREE AT
CORTLAND SQUARE INC., IEV TRUCKING
CORP., COD SERVICES CORP., ALL ISLAND
MASONRY & CONCRETE, INC., BUILDING DEV
CORP., DIMYON DEVELOPMENT CORP., NEW
EMPIRE BUILDER CORP., CIPRIANO
EXCAVATION INC., TOUCHSTONE HOMES
LLC, SAMS RENT AND CONSTRUCTION, SAM’S
RENT, INC., NEW YORK MAJOR CONSTRUCTION
INC., EAST COAST DRILLING NY INC., TRITON
CONSTRUCTION COMPANY, LLC, SUKRAM AND
SONS LTD., M&Y DEVELOPERS, INC., “JOHN DOE,”
ATRIA BUILDERS LLC, WOORI CONSTRUCTION
INC., PLUS K CONSTRUCTION, INC., NY FINEST
ENTERPRISES INC., MONACO CONSTRUCTION
CORP., ALEF CONSTRUCTION INC., 158 FRANKLIN
AVE. LLC, LUCIANO’S CONSTRUCTION, INC., ILE
CONSTRUCTION GROUP, INC., EAST END
MATERIALS, INC., SPARROW CONSTRUCTION
CORP., CIANO CONCRETE CORP., FREEDOM CITY
CONTRACTING CORP., and TOTAL STRUCTURE
SERVICES INC.,

                                    Defendant.
--------------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Plaintiffs Basil Seggos, as Commissioner of the New York State Department of

Environmental Conservation (“DEC”), and the State of New York (collectively, “Plaintiffs”)

commenced this action asserting claims pursuant to the Comprehensive Environmental
Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., New York

Real Property Actions and Proceedings Law § 841, and New York common law. According to

the complaint, defendants transported and dumped “tens of thousands of tons” of construction

and demolition debris containing hazardous materials at the Roberto Clemente Park in

Brentwood, New York (the “Park”). Complaint, (“Compl.”), Docket Entry (“DE”) [1], ¶1.

       The Complaint divides the defendants into three groups: (1) the Operator/Transporter

Defendants 1 who allegedly transported construction waste containing hazardous substances from

construction sites in the New York City metropolitan area to the Park, Compl., ¶¶8-12; (2) the

Arranger-Broker Defendants 2 who allegedly acted as brokers between the construction site

operators and the Operator/Transporter Defendants for the removal and disposal of the waste;

and (3) the Arranger Defendants, who were contractors or subcontractors at the construction sites

where the waste was generated. 3 The Arranger Defendants made arrangements for the disposal

of the materials with the Arranger-Broker Defendants, who in turn arranged for the Operator/

Transporter Defendants to do the actual disposal. Motions to dismiss the complaint were filed

by the following defendants: Daytree, Motion, DE [268]; IEV, Motion DE [284]; New Empire,

Motion DE [272]; and Building Dev/Dimyon, Motion, DE [279]. A Special Master was




1
The Operator/Transporter Defendants are: Thomas Datre, Jr.; Christopher Grabe; 5 Brothers Farming
Corp.; and Daytree at Cortland Square Inc. (“Daytree”).
2
 The Arranger-Broker Defendants are: IEV Trucking Corp. (“IEV”) and COD Services Corp. (“COD”).
3
 The remaining twenty-eight (28) defendants comprise the Arranger Defendant group and include
movants New Empire Building Corp. (“New Empire”), and Building Dev. Corp. and Dimyon
Development Corp. (collectively “Building Dev/Dimyon”). A Clerk’s Certificate of Default has been
entered as to eleven (11) of the Arranger Defendants.


                                                 2
appointed to issue a report and recommendation on the motions. See Order, DE [294], [304].

        The Special Master issued an Omnibus Report and Recommendation (the “Report), DE

[313], recommending that the motions be granted in part and denied in part. He recommended

that the Court decline to take judicial notice of materials outside the complaint and deny the

motion to dismiss the CERCLA as barred by the statute of limitations. He made further

recommendations that (1) Plaintiffs have standing to maintain the action; (2) the determination of

whether the state law claims are subject to a three-year or six-year statute of limitations be

deferred as the facts are not sufficiently developed at this juncture; (3) the motions to dismiss the

CERCLA claim for failure to state a claim be denied; (4) the motions to dismiss the public

nuisance claim be denied; (5) the motions to dismiss the negligence claim be granted; (6)

Daytree’s motion to dismiss for failure to state a claim against it be denied; and (7) the motions

to dismiss based on the “first-to-file rule” be denied. 4

I. STANDARD OF REVIEW

        Pursuant to Rule 53(f)(1) of the Federal Rules of Civil Procedure, the Court in acting on

the master’s report or recommendations “may adopt or affirm, modify, wholly or partly reject or

reverse, or resubmit to the master with instructions.” FED. R. CIV. P. 53(f)(1). Should a party

raise objections to the master’s report, “[t]he court must decide de novo all objections to

conclusions of law made or recommended by a master.” FED. R. CIV. P. 53(f)(4).

        Rule 53 does not, however, specify the scope of review required as to findings of fact and

conclusions of law made by a master that are not the subject of objections by a party. Similarly,




4
 The purported “first filed” action is also pending in this District. See Town of Islip v. Datre, 16-CV-2156
(the “Town of Islip action”). The Operator/Transporter Defendants and the Arranger-Broker Defendants
are also named as defendants in the Town of Islip action.
                                                     3
28 U.S.C. §636(b)(1), the statute governing review of a Magistrate Judge’s report and

recommendation, “does not on its face require any review at all, by either the district court or the

court of appeals, of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S.

140, 149, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). In this Circuit, courts considering a

Magistrate Judge’s report and recommendation use a clear error standard to review findings of

facts and conclusions of law to which no party has objected. See, e.g., Safety-Kleen Sys., Inc. v.

Silogram Lubricants Corp., No. 12-CV-4849, 2013 WL 6795963, at *1 (E.D.N.Y. Dec. 23,

2013) (in the absence of an objection, a court “need only satisfy itself that there is no clear error

on the face of the record to accept a magistrate judge’s report and recommendation” (internal

quotation marks and citation omitted)). Courts reviewing Special Master Reports have also

determined, without discussion but with citation to authority involving review of a Magistrate

Judge’s report, that those portions of a Special Master’s Report to which no objections have been

made are reviewed for clear error. See, e.g., CA, Inc. v. New Relic, Inc., No. CV 12-5468, 2015

WL 13753674, at *6 (E.D.N.Y. Sept. 28, 2015) (“[t]he Court reviews the portions of the Special

Master’s R&R which have no objections for clear error” (citing Benicorp Ins. Co. v. Nat'l Med.

Health Card Sys., 447 F. Supp. 2d 329, 331 (S.D.N.Y. 2006)); CA, Inc. v. Simple.com, Inc., 780

F. Supp. 2d 196, 208 (E.D.N.Y. 2009) (in the absence of objections, “the Special Master's

findings of fact or legal conclusions will not be overturned unless clearly erroneous” (citing

Benicorp, 447 F. Supp. 2d at 331; FED. R. CIV. P. 72(b))). Here, the Special Master’s findings

of fact or legal conclusions to which there have been no objections will be reviewed for clear

error.

         Plaintiffs have filed objections as to some of the Report’s conclusions, see DE [317], as

have all the moving Defendants. See COD Objections, DE [315]; New Empire Objections, DE
                                                  4
[316]; IEV Objections, DE [318]; Daytree Objections, DE [319], and Building Dev/Dimyon

Objections, DE [321]. Several of the non-moving Defendants have also filed objections to the

Report. 5

II. DISCUSSION

A. Timeliness of the CERCLA Claim

        Pursuant to CERCLA, upon release of hazardous substances into the environment,

liability may be imposed for “damages for injury to, destruction of, or loss of natural resources,

including the reasonable costs of assessing such injury, destruction, or loss resulting from such a

release.” 42 U.S.C. § 9607(a)(4)(C). “The term ‘natural resources’ means land, fish, wildlife,

biota, air, water, ground water, drinking water supplies, and other such resources belonging to,

managed by, held in trust by, appertaining to, or otherwise controlled by . . . any State or local

government. . .” 42 U.S.C. § 9601 (16). Claims under CERCLA for natural resource damages

must be commenced within three (3) years of “[t]he date of the discovery of the loss and its

connection with the release in question.” 42 U.S.C. § 9613(g)(1).

        Plaintiffs commenced this action on May 4, 2017, seeking to recover natural resource

damages “including the lost use of the Park during the time it was closed.” Compl. ¶230. They

do not seek recovery of remediation or removal costs, 6 but rather seek natural resource damages

for the loss of use of the Park resulting from Defendants’ alleged conduct.




5
  The non-moving Defendants who have filed objections, either by submitting briefs or filing letters
joining in the other objections, are: Atria Builders, LLC, ILE Construction Group, Inc., M&Y
Developers Inc., Monaco Construction Corp., New York Major Construction Inc., and Touchstone
Homes LLC, DE [322]; 5 Brothers Farming Corp. and Thomas Datre, Jr., DE [323]; and Plus K
Construction Inc., DE [324].
6
 Plaintiff in the Town of Islip action seeks recovery of remediation and recovery costs.
                                                     5
       1. Accrual of the Claim

       The Special Master reached several conclusions concerning implementation of the

CERCLA statute of limitations. He recommended that for accrual purposes, the “date of

discovery” be the date of constructive, not actual, knowledge of the loss. Report at 20 (citing

Merck & Co. v. Reynolds, 559 U.S. 633, 644-48, 130 S. Ct. 1784, 176 L. Ed. 2d 582 (2010);

Comm’r of the Dep’t of Planning & Natural Res. v. Century Alumina, Co., Civ. Action No.

05-0062, 2010 WL 2772695, at *4 (D. V.I. July 13, 2010), amended on other grounds, 2010 WL

3310726 (D. V.I. Aug. 20, 2010)). Accordingly, he recommended that the date of discovery be

“the date that Plaintiffs first knew or with reasonable diligence would have known of the loss and

its connection with the release of [the] hazardous substance in question.” Neither party has

objected to the application of a constructive notice standard, and as the Court finds no clear error

in this determination, the recommendation is adopted.

       Defendants do object to the Special Master’s conclusions regarding what constitutes “the

loss” within the meaning of § 9613(g)(1). Defendants argue that the loss is injury to the natural

resource and thus Plaintiffs’ claim accrued upon discovery of injury to the Park from the

dumping of hazardous substances. Plaintiffs counter that the loss is “the lost use of the Park

while it was closed for cleanup of hazardous substances,” that the Park was closed on May 5,

2014 “to investigate dumping” and the results of testing of soil samples taken on May 8 and 9,

2014 “revealed hazardous substances, necessitating that the Park remain closed for cleanup of

those hazardous substances.” Report at 17 (quoting Plaintiffs’ Memorandum at 11, DE [273]);

see also Compl. ¶¶ 87-88.

       The Special Master noted that the “loss” claimed by Plaintiffs is the “lost use of the Park



                                                 6
during the time it was closed.” 7 Report at 18 (quoting Compl. ¶¶ 7, 230). He found that

CERCLA imposes liability for “injury to, destruction of, or loss of natural resources,” 42 U.S.C.

§ 9607(a)(4)(C), and that “injury to” and “loss of” natural resources are separate losses. As the

statute does not define “loss,” he applied the word’s ordinary meaning and utilizing a dictionary

definition, found that the triggering “loss” for statute of limitations purposes should not be “the

date Plaintiffs discovered that some ‘injury’ had been caused to the Park” as a result of the

alleged disposal, but rather “the date Plaintiffs discovered that such disposal caused the

introduction of hazardous substances to the Park at levels precluding its safe utilization for public

recreation.” Report at 19. Defendants object to this standard as overly restrictive and contrary

to the recommendation that constructive knowledge can trigger the statute of limitations, arguing

that requiring discovery of contamination “at levels precluding” the Park’s use constitutes actual,

not constructive, knowledge of the loss.

        Read in isolation, Defendants’ objection has merit; read in conjunction with the

remainder of this section of the Report, however, it is clear that the Special Master did not intend

to impose a requirement of actual knowledge of a specific contamination level. For example, he

specifically rejected Plaintiffs’ arguments (1) that a “loss” required closure of the Park for

remediation and (2) that a “scientific report” was required to support discovery of the loss.

Report at 20, n.12.

        Proper determination of an accrual date for the statute of limitations implicates both




7
  As the Special Master observed, the Complaint is unclear as to “whether the alleged loss was due to a
finding by a government official that the Park was too contaminated to be open prior to a cleanup, or a
finding that the cleanup activities themselves precluded public use of the Park during the cleanup, or due
to both findings.” Report at 18, n.9.

                                                     7
“discovery of the loss and its connection with the release [of hazardous substances] in question.

42 U.S.C. § 9613(g)(1)(A). A complete closure of a facility would seem to constitute a “loss,”

but clearly a closure alone does not support a “loss of use” claim as a facility could be closed for

many reasons unconnected to the release of hazardous substances. Likewise, knowledge that

there has been a release does not, by itself, trigger the statute until a loss connected to that release

has been discovered. The date the Park closed for remediation cannot be viewed in isolation as

triggering the statute of limitations, since, as the Special Master observed. such a rule would

allow a plaintiff to “through its own action or inaction – control the accrual date for the running

of the limitations period.” Report at 20, n.12. Upon de novo review of the motions, the Special

Master’s recommendation is modified to the extent that Plaintiffs’ CERCLA claim accrued when

they first knew, or with reasonable diligence would have known, of the public’s loss of use of the

Park and that such loss was connected to the release of the hazardous substances in question.

        2. Application of the Statute of Limitations

        When addressing the statute of limitations on a motion to dismiss, “dismissal is

appropriate only if a complaint clearly shows the claim is out of time.” Harris v. City of New

York, 186 F.3d 243, 250 (2d Cir. 1999). The Complaint was filed on May 4, 2017. Plaintiffs

allege that: (1) construction waste containing hazardous substances was dumped at the Park from

mid-2013 through spring 2014, Compl., ¶ 1; (2) construction waste from New York City

“typically contains hazardous materials,” id. ¶62; (3) in April 2014, the Suffolk County District

Attorney’s Office “commenced a criminal investigation into the unlawful dumping of

construction waste at the Park, id. ¶ 86; and (4) the Park closed on May 5, 2014 “for

investigation, testing, and removal of the construction waste and restoration of the Park,” id. ¶1

(see also id. ¶ 87 (“[o]n May 5, 2014, the Park was closed to investigate the unlawful
                                                   8
dumping”)). As the Complaint alleges on several occasions that the Park was closed on May 5,

2014, it cannot be determined from those allegations that filing of the complaint was untimely.

        Defendants attempt to introduce two documents in support of their motions to dismiss: a

Newsday article dated April 22, 2014 (the “Newsday article”) and a screen shot from the Town

of Islip website dated April 24, 2014 (the “Town website”). The Special Master recommended

that the Court decline to take judicial notice of these materials, and Defendants object to this

recommendation. Upon de novo review, it is unnecessary to make a determination of whether

judicial notice of the documents should be taken, as even were the Court to consider these

materials, they are insufficient to compel the determination that the filing of the complaint was

untimely. The Newsday article mentions DEC “involvement” without any meaningful

elaboration, and the Town website announces only that the Park had been “temporarily closed.”

        3. Referral for Limited Discovery

        The Special Master ultimately recommended denial of the motions to dismiss on statute

of limitations grounds because the date Plaintiffs knew, or with reasonable diligence would have

known, of the loss “requires fact-based elucidation and should not be resolved on the motions to

dismiss before the Court.” Report at 22. While determination of an accrual date in this case

requires examination of facts not currently presented, resolution of the issue is paramount as it

may determine the extent of this Court’s jurisdiction over the case. 8 For judicial efficiency and

to prevent unnecessary litigation, it is appropriate to conduct discovery limited solely to

development of facts necessary to decide whether the CERCLA claim was timely filed, including



8
  The CERCLA claim is the basis for federal question jurisdiction. If that claim is found to be time-
barred, the Court will, in all likelihood, decline to exercise supplemental jurisdiction over the remaining
state law claims.
                                                      9
inter alia, the dates of closure of the Park, the reasons for such closure(s), and the timing and

extent of the State’s awareness or knowledge of the release of hazardous substances at the site

and of the effect of that release on the use of the Park. This discovery shall be completed by

October 21, 2019. Any disputes regarding the conduct of this discovery must be raised

promptly before Magistrate Judge Lindsay. See Individual Rule 5D.

       Pursuant to Rule 12(d), that portion of Defendants’ motion regarding whether the

CERCLA claim is barred by the statute of limitations is converted to a summary judgment

motion on this issue alone. Defendants may serve supplemental briefs by November 20, 2019;

Plaintiffs may serve opposition by December 23, 2019, and; Defendants’ replies shall be served,

and the fully briefed summary judgment motion filed, by January 10, 2020.

       Further decision on the remaining objections to the Report as well as determination of the

additional issues raised in Defendants’ motions are held in abeyance pending resolution of the

statute of limitations issue. Defendants’ motion, DE [272], will be terminated for administrative

reasons subject to reopening should the case survive the decision on the Rule 56 motion.

B. Special Master’s Fee

       Several of the Defendants object to the fee requested by the Special Master and ask that

he be required to submit a formal fee application. That request is granted; the fee application

with supporting documentation, including contemporaneous time records, shall be filed by

September 16, 2019; opposition shall be filed by October 16, 2019; reply by October 30, 2019.




                                                 10
III. CONCLUSION

       The objections to the Special Master’s recommendation regarding application of the

statute of limitations to the CERCLA claim are upheld as modified to the extent discussed, and

the case is referred to the Magistrate Judge to oversee the limited discovery set forth above.

SO ORDERED.


                                                      /s/
                                                     Sandra J. Feuerstein
                                                     United States District Judge

Dated: Central Islip, New York
       August 5, 2019




                                                11
